                Case 2:18-cr-00134-MCE Document 61 Filed 02/08/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROGER YANG
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-00134 MCE
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           ORDER
14   TIEN HE TAN,                                         DATE: February 4, 2021
     JENNY CHU,                                           TIME: 10:00 a.m.
15                                                        COURT: Hon. Morrison C. England, Jr.
                                   Defendants.
16

17
            This case was set for status on February 4, 2021. On February 3, 2021, the Court sua sponte
18
     continued the status to February 11, 2021. On May 13, 2020, this Court issued General Order 618,
19
     which suspends all jury trials in the Eastern District of California “until further notice.” Further,
20
     pursuant to General Order 611, this Court’s declaration of judicial emergency under 18 U.S.C. § 3174,
21
     and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial
22
     emergency, this Court has allowed district judges to continue all criminal matters to a date after May 2,
23
     2021.1 This and previous General Orders, as well as the declarations of judicial emergency, were
24
     entered to address public health concerns related to COVID-19.
25
            Although the General Orders and declarations of emergency address the district-wide health
26

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30   PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:18-cr-00134-MCE Document 61 Filed 02/08/21 Page 2 of 4


 1 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 2 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 3 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 4 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 5 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 6 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 7 findings on the record “either orally or in writing”).

 8          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

10 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

11 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

12 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

13 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

14 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

15 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

16          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

17 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

18 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

19 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-
20 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

21 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

22 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

23 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

24 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

25 by the statutory rules.

26          In light of the societal context created by the foregoing, this Court should consider the following

27 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

28

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00134-MCE Document 61 Filed 02/08/21 Page 3 of 4


 1 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 2 for the status hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 3 continuance must be “specifically limited in time”).

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 6 through defendant’s counsel of record, hereby stipulate as follows:

 7          1.       By previous order, this matter was set for status on February 4, 2021.

 8          2.       By this stipulation, defendants now move to continue the status conference until April 8,

 9 2021, and to exclude time between February 4, 2021, and April 8, 2021, under 18 U.S.C.

10 § 3161(h)(7)(A), B(iv) [Local Code T4].

11          3.       The parties agree and stipulate, and request that the Court find the following:

12                   a)     The government has represented that the discovery associated with this case

13          includes voluminous digital evidence, thousands of pages of financial and real estate records, and

14          evidence against other alleged co-conspirators. All of this discovery has been either produced

15          directly to counsel and/or made available for inspection and copying.

16                   b)     Counsel for defendants desire additional time to go through the voluminous

17          discovery.

18                   c)     Counsel for defendants believes that failure to grant the above-requested

19          continuance would deny them the reasonable time necessary for effective preparation, taking into

20          account the exercise of due diligence.

21                   d)     The government does not object to the continuance.

22                   e)     Based on the above-stated findings, the ends of justice served by continuing the

23          case as requested outweigh the interest of the public and the defendant in a trial within the

24          original date prescribed by the Speedy Trial Act.

25                   f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26          et seq., within which trial must commence, the time period of February 4, 2021 to April 8, 2021,

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00134-MCE Document 61 Filed 02/08/21 Page 4 of 4


 1          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 2          because it results from a continuance granted by the Court at defendant’s request on the basis of

 3          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 4          of the public and the defendant in a speedy trial.

 5          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8          IT IS SO STIPULATED.

 9
      Dated: February 3, 2021                                  MCGREGOR W. SCOTT
10                                                             United States Attorney
11
                                                               /s/ ROGER YANG
12                                                             ROGER YANG
                                                               Assistant United States Attorney
13

14
      Dated: February 3, 2021                                  /s/ MARK J. REICHEL
15                                                             MARK J. REICHEL
16                                                             Counsel for Defendant
                                                               TIEN HE TAN
17    Dated: February 3, 2021
                                                        By: /s/ PHILIP COZENS
18                                                          PHILIP COZENS
                                                            Counsel for Defendant JENNY
19                                                          CHU

20
                                                       ORDER
21
            IT IS SO ORDERED.
22
     Dated: February 8, 2021
23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
